EX‑33.4 (logo) WELLS FARGO Corporate Trust Services MAC R1204-010 9062 Old Annapolis Road Columbia, MD 21045 Tel: Fax: ASSESSMENT OF COMPLIANCE WITH THE APPLICABLE SERVICING CRITERIA The management (“Management”) of the Corporate Trust Services division of Wells Fargo Bank, National Association (the “Company”) is responsible for assessing the Company’s compliance with the applicable servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission. Management has determined that the servicing criteria are applicable in regards to the servicing platform for the period as follows: Period: As of and for the twelve months ended December 31, 2016 (the “Period”). Platform: The platform consists of commercial mortgage-backed securities (“CMBS”) transactions backed by pools of commercial mortgage loans and/or backed by CMBS for which the Company provides trustee, securities administration and/or paying agent services and where some or all of the offered securities for such CMBS transactions were either (a) publicly issued pursuant to a registration statement delivered under the Securities Act of 1933, as amended, or (b) privately issued pursuant to an exemption from registration where the Company has an obligation under the transaction agreements to deliver an assessment of compliance with the applicable servicing criteria under Item 1122(d) of Regulation AB; provided however that, the platform excludes any transactions (i) where the offered securities were issued, sponsored or guaranteed by any agency or instrumentality of the U.S. government or any government-sponsored entity, and (ii) where the offered securities were issued pursuant to a transaction that closed prior to January 1, 2006 and for which the Company outsources all material servicing activities (as defined by Regulation AB) (the “CMBS Platform”). Appendix A identifies the individual transactions defined by Management as constituting the CMBS Platform for the Period. Applicable Servicing Criteria: All servicing criteria set forth in Item 1122(d) applicable to the Company’s obligations in the related transaction agreements with respect to the CMBS Platform for the Period, except for the following servicing criteria: 1122(d)(4)(ii), 1122(d)(4)(iv), 1122(d)(4)(v), 1122(d)(4)(vi), 1122(d)(4)(vii), 1122(d)(4)(viii), 1122(d)(4)(ix), 1122(d)(4)(x), 1122(d)(4)(xi), 1122(d)(4)(xii), 1122(d)(4)(xiii) and 1122(d)(4)(xiv), which Management has determined are not applicable to the Company’s obligations in the related transaction agreements with respect to the CMBS Platform for the Period; provided however that, with respect to the CMBS Platform (a) servicing criterion 1122(d)(1)(v) is applicable only to the Company’s obligations related to the aggregation of information received and the conveyance of such information, in each case, as required by the transaction agreements and (b) servicing criterion 1122(d)(4)(iii) is applicable only to the Company’s obligations related to the process of making or effecting an addition, removal or substitution to the asset pool in accordance with the transaction agreements (the “Applicable Servicing Criteria”). Third parties classified as vendors: With respect to servicing criterion 1122(d)(4)(i), the Company has engaged a vendor to handle certain Uniform Commercial Code filing obligations required by the servicing criterion. Management has determined that this vendor is not considered a “servicer” as defined in Item 1101(j) of Regulation AB, and Management elects to take responsibility for assessing compliance with the portion of the servicing criterion applicable to this vendor as permitted by the SEC’s Compliance and Disclosure Interpretation, Section 200.06, Vendors Engaged by Servicers (“C&DI, 200.06”). The Company has policies and procedures in place designed to provide reasonable assurance that the vendor’s activities comply in all material respects with the servicing criterion applicable to the vendor. Management is solely responsible for determining that the Company meets the SEC requirements to apply C&DI, 200.06 for the vendor and related criterion. With respect to the CMBS Platform and the Period, Management provides the following assessment of the Company’s compliance with respect to the Applicable Servicing Criteria: 1. Management is responsible for assessing the Company’s compliance with the Applicable Servicing Criteria. 2. Management has assessed the Company’s compliance with the Applicable Servicing Criteria, including the servicing criterion for which compliance is determined based on C&DI, 200.06, as described above. In performing this assessment, Management used the criteria set forth by the Securities and Exchange Commission in paragraph (d) of Item 1122 of Regulation AB. 3. With respect to applicable servicing criteria 1122(d)(2)(iii) and 1122(d)(4)(iii), Management has determined that there were no activities performed during the Period with respect to the CMBS Platform, because there were no occurrences of events that would require the Company to perform such activities. 4. Based on such assessment for the Period, the Company has complied in all material respects with the Applicable Servicing Criteria. KPMG LLP, an independent registered public accounting firm, has issued an attestation report with respect to Management’s assessment of the Company’s compliance with the Applicable Servicing Criteria for the Period. WELLS FARGO BANK, National Association By: /s/ David J. Ward David J. Ward Title: Senior Vice President Dated: February 17, 2017 Wells Fargo Bank, N.A. (logo) Together we’ll go far Appendix A to the Company’s Assessment of Compliance with the Applicable Servicing Criteria CMBS Platform Transactions Deal Identifier Long Name BAC 2001-1 Bank of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-1 BAC 2001-3 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-3 BAC 2003-2 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-2 BAC 2004-1 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-1 BAC 2004-3 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-3 BAC 2004-5 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-5 BAC 2005-1 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-1 BAC 2005-4 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-4 BAC 2006-3 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-3 BAC 2006-4 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-4 BAC 2006-6 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-6 BAC 2007-2 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-2 BAC 2007-3 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-3 BAC 2007-4 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-4 BAC 2007-5 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-5 BACM 2008-1 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2008-1 BACM 2008-LS1 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2008-LS1 BACM2016-UBS10 Bank of America Merrill Lynch Commercial Mortgage Trust 2016-UBS10, Commercial Mortgage Pass-Through Certificates, Series 2016-UBS10 BAMLL2016-ISQR Banc of America Merrill Lynch Large Loan Inc. Commercial Mortgage Pass-Through Certificates, Series 2016-ISQR BANC OF AMER 2006-1 Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-1 BBCMS2016-ETC BBCMS 2016-ETC Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-ETC BEAR 2000-WF2 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2000-WF2 BEAR 2001-TOP2 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-TOP2 BEAR 2001-TOP4 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-TOP4 BEAR 2002-PBW1 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2002-PBW1 BEAR 2002-TOP6 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2002-TOP6 BEAR 2002-TOP8 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2002-TOP8 BEAR 2003-PWR2 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-PWR2 BEAR 2003-TOP10 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-TOP10 BEAR 2003-TOP12 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-TOP12 BEAR 2004-PWR3 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-PWR3 BEAR 2004-PWR4 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-PWR4 BEAR 2004-PWR5 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-PWR5 BEAR 2004-PWR6 Bear Stearns Commercial Mortgage Securities II Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-PWR6 BEAR 2004-TOP14 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-TOP14 BEAR 2004-TOP16 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-TOP16 BEAR 2005-AFR1 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-AFR1 BEAR 2005-PWR10 Bear Stearns Commercial Mortgage Securities II Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-PWR10 BEAR 2005-PWR7 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-PWR7 BEAR 2005-PWR8 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-PWR8 BEAR 2005-PWR9 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-PWR9 BEAR 2005-TOP18 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-TOP18 BEAR 2005-TOP20 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-TOP20 BEAR 2006-PWR11 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-PWR11 BEAR 2006-PWR12 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-PWR12 BEAR 2006-PWR13 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-PWR13 BEAR 2006-PWR14 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-PWR14 BEAR 2006-TOP22 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-TOP22 BEAR 2006-TOP24 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-TOP24 BEAR 2007-PWR15 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-PWR15 BEAR 2007-PWR16 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-PWR16 BEAR 2007-PWR17 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-PWR17 BEAR 2007-PWR18 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-PWR18 BEAR 2007-TOP26 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-TOP26 BEAR 2007-TOP28 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-TOP28 BSC 1999-WF2 Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 1999-WF2 CCMT 2004-C2 Citigroup Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-C2 CCMT 2008-C7 Citigroup Commercial Mortgage Trust 2008-C7 Commercial Mortgage Pass-Through Certificates, Series 2008-C7 CD 2006-CD2 CD 2006-CD2 Commercial Mortgage Pass-Through Certificates CD2016-CD1 CD 2016-CD1 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-CD1 CD2016-CD2 CD 2016-CD2 Mortgage Trust CD 2016-CD2 Mortgage Trust Commercial Series 2016-CD2 CFCRE 2016-C3 CFCRE 2016-C3 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C3 CFCRE2016-C6 CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C6 CFCRE2016-C7 CFCRE 2016-C7 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C7 CGCMT2016-GC36 Citigroup Commercial Mortgage Securities Inc., Commercial Mortgage Pass- Through Certificates, Series 2016-GC36 COBALT 2006-C1 COBALT CMBS Commercial Mortgage Trust 2006-C1, Commercial Mortgage Pass-Through Certificates, Series 2006-C1 COBALT 2007-C2 COBALT CMBS Commercial Mortgage Trust 2007-C2, Commercial Mortgage Pass-Through Certificates, Series 2007-C2 COBALT 2007-C3 COBALT CMBS Commercial Mortgage Trust 2007-C3, Commercial Mortgage Pass-Through Certificates, Series 2007-C3 COM 1998-C02 Commercial Mortgage Acceptance Corp. Commercial Mortgage Pass-Through Certificates, Series 1998-C2 COMM12-CCRE1 COMM 2012-CCRE1 Commercial Mortgage Pass-Through Certificates COMM12-CCRE2 COMM 2012-CCRE2 Commercial Mortgage Pass-Through Certificates COMM12-CCRE4 COMM 2012-CCRE4 Commercial Mortgage Pass-Through Certificates COMM12-CCRE5 COMM 2012-CCRE5 Commercial Mortgage Pass-Through Certificates COMM13-CCRE7 COMM 2013-CCRE7 Commercial Mortgage Pass-Through Certificates COMM13-LC6 COMM 2013-LC6 Commercial Mortgage Pass-Through Certificates COMM15-CCRE23 COMM 2015-CCRE23 Commercial Mortgage Pass-Through Certificates COMM 2000-1 COMM 2000-C1 Commercial Mortgage Pass-Through Certificates COMM 2003-LNB1 COMM 2003-LNB1 Commercial Mortgage Pass-Through Certificates COMM 2004-LNB2 COMM 2004-LNB2 Commercial Mortgage Pass-Through Certificates COMM 2004-LNB4 COMM 2004-LNB4 Commercial Mortgage Pass-Through Certificates COMM 2005-C6 COMM 2005-C6 Commercial Mortgage Pass-Through Certificates COMM 2005-LP5 COMM 2005-LP5 Commercial Mortgage Pass-Through Certificates COMM 2006-C7 COMM 2006-C7 Commercial Mortgage Pass-Through Certificates COMM 2006 -C8 COMM 2006-C8 Commercial Mortgage Pass-Through Certificates COMM 2007-C9 COMM 2007-C9 Commercial Mortgage Pass-Through Certificates COMM2013-CCRE10 COMM 2013-CCRE10 Commercial Mortgage Pass-Through Certificates COMM2013-CCRE12 COMM 2013-CCRE12 Commercial Mortgage Pass-Through Certificates COMM2014-CCRE15 COMM 2014-CCRE15 Commercial Mortgage Pass-Through Certificates COMM2014-CCRE16 COMM 2014-CCRE16 Commercial Mortgage Pass-Through Certificates COMM2014-CCRE18 COMM 2014-CCRE18 Commercial Mortgage Pass-Through Certificates COMM2014-CCRE19 COMM 2014-CCRE19 Commercial Mortgage Pass-Through Certificates COMM2014-CCRE20 COMM 2014-CCRE20 Commercial Mortgage Pass-Through Certificates COMM2014-CCRE21 COMM 2014-CCRE21 Commercial Mortgage Pass-Through Certificates COMM2014-LC15 COMM 2014-LC15 Commercial Mortgage Pass-Through Certificates COMM2014-LC17 COMM 2014-LC17 Commercial Mortgage Pass-Through Certificates COMM2014-UBS3 COMM 2014-UBS3 Commercial Mortgage Pass-Through Certificates COMM2014-UBS5 COMM2014-UBS5 Commercial Mortgage Pass-Through Certificates COMM2014-UBS6 COMM 2014-UBS6 Commercial Mortgage Pass-Through Certificates COMM2015-CCRE24 COMM 2015-CCRE24 Commercial Mortgage Pass-Through Certificates COMM2015-CCRE26 COMM 2015-CCRE26 Commercial Mortgage Pass-Through Certificates COMM2015-CCRE27 COMM 2015-CCRE27 Commercial Mortgage Pass-Through Certificates COMM2015-DC1 COMM 2015-DC1 Commercial Mortgage Pass-Through Certificates COMM2015-LC19 COMM 2015-LC19 Commercial Mortgage Pass-Through Certificates COMM2015-LC23 COMM 2015-LC23 Commercial Mortgage Pass-Through Certificates COMM2015-PC1 COMM 2015-PC1 Commercial Mortgage Pass-Through Certificates COMM2016-10HY Hudson Yards 2016-10HY Mortgage Trust Commercial Mortgage Pass-Through Certificates COMM2016-667M COMM 2016-667M Mortgage Trust Commercial Mortgage Pass-Through Certificates COMM2016-CCRE28 COMM 2016-CCRE28 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-CCRE28 COMM2016-COR1 COMM 2016-COR1 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-COR1 COMM2016-GCT COMM 2016-GCT Mortgage Trust Commercial Mortgage Pass-Through Certificates CSAIL2015-C1 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2015-C1 CSAIL2015-C2 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2015-C2 CSAIL2015-C3 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2015-C3 CSAIL2015-C4 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2015-C4 CSAIL2016-C5 CSAIL 2016-C5 Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2016-C5 CSAIL2016-C6 CSAIL 2016-C6 Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C6 CSAIL2016-C7 CSAIL 2016-C7 Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2016-C7 CSF 1999-C01 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 1999-C1 CSFB 2001-CF2 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2001-CF2 CSFB 2001-CKN5 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2001-CKN5 CSFB 2001-CP4 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2001-CP4 CSFB 2002-CKP1 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2002-CKP1 CSFB 2002-CKS4 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2002-CKS4 CSFB 2003-C3 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2003-C3 CSFB-2003-C4 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2003-C4 CSFB 2003-C5 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2003-C5 CSFB 2003-CPN1 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2003-CPN1 CSFB 2004-C1 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C1 CSFB 2004-C2 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C2 CSFB 2004-C3 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C3 CSFB 2004-C4 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C4 CSFB 2004-C5 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C5 CSFB 2005-C1 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-C1 CSFB 2005-C2 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-C2 CSFB 2005-C3 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-C3 CSFB 2005-C4 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-C4 CSFB 2005-C5 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-C5 CSFB 2005-C6 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-C6 CSFB 2006-C1 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C1 CSFB 2006-C2 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C2 CSFB 2006-C3 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C3 CSFB 2006-C4 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C4 CSFB 2006-C5 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C5 CSFB 2007-C1 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C1 CSFB 2007-C2 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2 CSFB 2007-C3 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C3 CSFB 2007-C4 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C4 CSFB 2007-C5 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C5 CSFB 2008-C1 Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2008-C1 CSMC2015-GLPA CSMC 2015-GLPA Commercial Mortgage Pass-Through Certificates, Series 2015-GLPA CSMC2015-GLPB CSMC 2015-GLPB Commercial Mortgage Pass-Through Certificates, Series 2015-GLPB CSMC2016-NXSR CSMC 2016-NXSR Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2016-NXSR DBJPM2016-C1 DBJPM 2016-C1 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C1 DBJPM2016-C3 DBJPM 2016-C3 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C3 DBUBS 11-LC3 DBUBS 2011-LC3 Commercial Mortgage Pass-Through Certificates DLJ 1998-CF1 DLJ Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates, Series 1998-CF1 DLJ 1998-CF2 DLJ Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates, Series 1998-CF2 DLJ 1998-CG1 DLJ Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates, Series 1998-CG1 DLJ 1999-CG1 DLJ Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates, Series 1999-CG1 DLJ 1999-CG2 DLJ Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates, Series 1999-CG2 DLJ 1999-CG3 DLJ Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates, Series 1999-CG3 DLJ 2000-CKP1 DLJ Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates, Series 2000-CKP1 FDIC 2012-C1 FDIC Commercial Mortgage Pass-Through Certificates Series 2012-C1 FIRST UNION 2000-C2 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2000-C2 FIRST UNION 2001-C1 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-C1 FIRST UNION 2001-C2 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-C2 FIRST UNION 2001-C4 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates , Series 2001-C4 FLB 1998-C02 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 1998-C2 FUCM 2000-C1 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2000-C1 FUN 1999-C01 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, FUNB Series 1999-C1 FUN 1999-C02 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 1999-C2 FUN 1999-C04 First Union Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 1999-C4 GE 2002-1 GE Capital Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2002-1 GE 2005-C2 GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2005-C2 GE 2005-C4 GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2005-C4 GE CAP 2002-3 GE Capital Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2002-3 GE CAP 2003-C1 GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2003-C1 GE CAP 2004-C1 GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2004-C1 GE CAP 2004-C3 GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2004-C3 GECMC 2007-C1 GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2007-C1 GMAC 2002-C3 A GMAC Commercial Mortgage Securities Inc., Mortgage Pass-Through Certificates, Series 2002-C3 GMAC 2004-C1 GMAC Commercial Mortgage Securities Inc., Mortgage Pass-Through Certificates, Series 2004-C1 GMAC 2004-C3 GMAC Commercial Mortgage Securities Inc., Mortgage Pass-Through Certificates, Series 2004-C3 GMAC 2006-C1 GMAC Commercial Mortgage Securities, Inc., Mortgage Pass-Through Certificates, Series 2006-C1 GMC 1999-C01 GMAC Commercial Mortgage Securities Inc., Mortgage Pass-Through Certificates, Series 1999-C1 GMC 1999-C03 GMAC Commercial Mortgage Securities Inc., Mortgage Pass-Through Certificates, Series 1999-C3 GS 2003-C1 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2003-C1 GS 2005-GG4 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2005-GG4 GS 2006-GG6 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2006-GG6 GS 2006-GG8 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2006-GG8 GS 2007-GG10 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2007-GG10 GSM2015-GC28 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2015-GC28 GSM2015-GS1 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2015-GS1 GSMS2013-CJ14 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2013-GCJ14 GSMS 2013-GCJ12 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2013-GCJ12 GSMS2014-GC18 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2014-GC18 GSMS2014-GC20 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2014-GC20 GSMS2014-GC22 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2014-GC22 GSMS2014-GC24 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2014-GC24 GSMS2015-590M GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2015-590M GSMS2015-GC32 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2015-GC32 GSMS2016-GS2 GS Mortgage Securities Trust 2016-GS2 Commercial Mortgage Pass-Through Certificates, Series 2016-GS2 GSMS2016-GS3 GS Mortgage Securities Trust 2016-GS3 Commercial Mortgage Pass-Through Certificates, Series 2016-GS3 GSMS2016-GS4 GS Mortgage Securities Trust 2016-GS4 Commercial Mortgage Pass Through Certificates, Series 2016-GS4 GSMS2016-VERITAS GS Mortgage Securities Corporation Trust 2016-RENT Commercial Mortgage Pass-Through Certificates, Series 2016-RENT GSMSC 12-GC6 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2012-GC6 GSMSC 12GCJ7 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2012-GCJ7 GSMSC 2013-GC10 GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through Certificates, Series 2013-GC10 JPM 2000-C9 J.P. Morgan Commercial Mortgage Finance Corp., Mortgage Pass-Through Certificates, Series 2000-C9 JPM 2002-C3 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2002-C3 JPM 2002-CIBC4 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2002-CIBC4 JPM 2002-CIBC5 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2002-CIBC5 JPM 2013-C12 JPMBB Commercial Mortgage Securities Trust 2013-C12, Commercial Mortgage Pass-Through Certificates, Series 2013-C12 JPM2013-C13 J.P. Morgan Chase Commercial Mortgage Securities Trust 2013-C13, Commercial Mortgage Pass-Through Certificates, Series 2013-C13 JPM2013-C14 JPMBB Commercial Mortgage Securities Trust 2013-C14, Commercial Mortgage Pass-Through Certificates, Series 2013-C14 JPM2013-C15 JPMBB Commercial Mortgage Securities Trust 2013-C15, Commercial Mortgage Pass-Through Certificates, Series 2013-C15 JPM2013-C16 J.P. Morgan Chase Commercial Mortgage Securities Trust 2013-C16, Commercial Mortgage Pass-Through Certificates, Series 2013-C16 JPM2014-C18 JPMBB Commercial Mortgage Securities Trust 2014-C18, Commercial Mortgage Pass-Through Certificates, Series 2014-C18 JPM2014-C19 JPMBB Commercial Mortgage Securities Trust 2014-C19, Commercial Mortgage Pass-Through Certificates, Series 2014-C19 JPM2014-C20 J.P. Morgan Chase Commercial Mortgage Securities Trust 2014-C20, Commercial Mortgage Pass-Through Certificates, Series 2014-C20 JPM2014-C21 JPMBB Commercial Mortgage Securities Trust 2014-C21, Commercial Mortgage Pass-Through Certificates, Series 2014-C21 JPM2014-C22 JPMBB Commercial Mortgage Securities Trust 2014-C22, Commercial Mortgage Pass-Through Certificates, Series 2014-C22 JPM2014-C23 JPMBB Commercial Mortgage Securities Trust 2014-C23, Commercial Mortgage Pass-Through Certificates, Series 2014-C23 JPM2014-C24 JPMBB Commercial Mortgage Securities Trust 2014-C24, Commercial Mortgage Pass-Through Certificates, Series 2014-C24 JPM2014-C26 JPMBB Commercial Mortgage Securities Trust 2014-C26, Commercial Mortgage Pass-Through Certificates, Series 2014-C26 JPM2015-C27 JPMBB Commercial Mortgage Securities Trust 2015-C27, Commercial Mortgage Pass-Through Certificates, Series 2015-C27 JPM2015-C28 JPMBB Commercial Mortgage Securities Trust 2015-C28, Commercial Mortgage Pass-Through Certificates, Series 2015-C28 JPM2015-C29 JPMBB Commercial Mortgage Securities Trust 2015-C29, Commercial Mortgage Pass-Through Certificates, Series 2015-C29 JPM2015-C30 JPMBB Commercial Mortgage Securities Trust 2015-C30, Commercial Mortgage Pass-Through Certificates, Series 2015-C30 JPM2015-C31 JPMBB Commercial Mortgage Securities Trust 2015-C31, Commercial Mortgage Pass-Through Certificates, Series 2015-C31 JPM2015-C32 JPMBB Commercial Mortgage Securities Trust 2015-C32, Commercial Mortgage Pass-Through Certificates, Series 2015-C32 JPM2015-C33 JPMBB Commercial Mortgage Securities Trust 2015-C33, Commercial Mortgage Pass-Through Certificates, Series 2015-C33 JPM2015-JP1 JPMCC Commercial Mortgage Securities Trust 2015-JP1, Commercial Mortgage Pass-Through Certificates, Series 2015-JP1 JPM2016-C1 JPMBB Commercial Mortgage Securities Trust 2016-C1 Commercial Mortgage Pass-Through Certificates Series 2016-C1 JPMB2014-C25 JPMBB Commercial Mortgage Securities Trust 2014-C25, Commercial Mortgage Pass-Through Certificates, Series 2014-C25 JPMC 12-CIBX J.P. Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX, Commercial Mortgage Pass-Through Certificates, Series 2012-CIBX JPMC 12-LC9 J.P. Morgan Chase Commercial Mortgage Securities Trust 2012-LC9, Commercial Mortgage Pass-Through Certificates, Series 2012-LC9 JPMC 13-LC11 J.P. Morgan Chase Commercial Mortgage Securities Trust 2013-LC11, Commercial Mortgage Pass-Through Certificates, Series 2013-LC11 JPMC 2011-C5 J.P. Morgan Chase Commercial Mortgage Securities Trust 2011-C5, Commercial Mortgage Pass-Through Certificates, Series 2011-C5 JPMC 2012-C6 J.P. Morgan Chase Commercial Mortgage Securities Trust 2012-C6, Commercial Mortgage Pass-Through Certificates, Series 2012-C6 JPMC 2012-C8 J.P. Morgan Chase Commercial Mortgage Securities Trust 2012-C8, Commercial Mortgage Pass-Through Certificates, Series 2012-C8 JPMC 2013-C10 J.P. Morgan Chase Commercial Mortgage Securities Trust 2013-C10, Commercial Mortgage Pass-Through Certificates, Series 2013-C10 JPMC2013-C17 JPMBB Commercial Mortgage Securities Trust 2013-C17, Commercial Mortgage Pass-Through Certificates, Series 2013-C17 JPMC2015-HGLR Houston Galleria Mall Trust 2015-HGLR, Commercial Mortgage Securities Pass-Through Certificates, Series 2015-HGLR JPMC2015-WPG J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2015-WPG JPMC 2016-CSTL Shops at Crystals Trust 2016-CSTL J.P. Morgan Chase Commercial Mortgage Securities Corp. Commercial Mortgage Pass-Thru Certificates, Series 2016-CSTL JPMC2016-HHV Hilton USA Trust 2016-HHV Commercial Mortgage Pass-Through Certificates, Series 2016-HHV JPMC2016-JP2 JPMCC Commercial Mortgage Securities Trust 2016-JP2 Commercial Mortgage Pass-Through Certificates Series 2016-JP2 JPMC2016-JP4 J.P. Morgan Chase Commercial Mortgage Securities Corp. Commercial Mortgage Pass-Through Certficiates, Series 2016-JP4 JPMC2016-NINE J.P. Morgan Chase Commercial Mortgage Securities Trust 2016-NINE Commercial Mortgage Pass-Through Certificates, Series 2016-NINE JPMC2016-PLSD Palisades Center Trust 2016-PLSD Commercial Mortgage Pass-Through Certificates, Series 2016-PLSD JPMCC2016-JP3 JPMCC Commercial Mortgage Securities Trust 2016-JP3 Commercial Mortgage Pass-Through Certificates, Series 2016-JP3 JPM CHAS 2004-CIBC10 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, 2004-CIBC10 JPM CHAS 2005-CIBC11 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-CIBC11 JPM CHAS 2005-CIBC13 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-CIBC13 JPM CHAS 2006-CIBC16 J.P. Morgan Chase Commercial Mortgage Securities Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-CIBC16 JPM CHAS 2007-CIBC18 J.P. Morgan Chase Commercial Mortgage Securities Trust, Commercial Mortgage Pass-Through Certificates, Series 2007-CIBC18 JPM CHAS 2007-CIBC20 J.P. Morgan Chase Commercial Mortgage Securities Trust, Commercial Mortgage Pass-Through Certificates, Series 2007-CIBC20 JPM CHASE 2003-C1 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2003-C1 JPM CHASE 2003-PM1 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2003-PM1 JPM CHASE 2004-C1 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C1 JPM CHASE 2004-C2 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C2 JPM CHASE 2004-C3 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-C3 JPM CHASE 2004-CIBC8 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-CIBC8 JPM CHASE 2004-LN2 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-LN2 JPM CHASE 2005-LDP3 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-LDP3 JPM CHASE 2005-LDP4 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-LDP4 JPM CHASE 2006-LDP6 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-LDP6 JPM CHASE 2006-LDP9 J.P. Morgan Chase Commercial Mortgage Securities Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-LDP9 JPM CHASE 2007-C1 J.P. Morgan Chase Commercial Mortgage Securities Trust, 2007-C1 Commercial Pass-Through Certificates, Series 2007-C1 JPM CHASE 2007-LDP10 J.P. Morgan Chase Commercial Mortgage Securities Trust, Commercial Mortgage Pass-Through Certificates, Series 2007-LDP10 JPMDB2016-C2 JPMDB Commercial Mortgage Securities Trust 2016-C2 Commercial Mortgage Pass-Through Certificates, Series 2016-C2 JPMDB2016-C4 JPMDB Commercial Mortgage Securities Trust 2016-C4 Commercial Mortgage Pass-Through Certificates, Series 2016-C4 JP MORGAN 2001-C1 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2001-C1 JP MORGAN 2001-CIBC2 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2001-CIBC2 JP MORGAN 2006-FL2 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-FL2 JP MORGAN 2007-FL1 J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-FL1 LBC 1999-C01 LB Commercial Mortgage Trust 1999-C1, Commercial Mortgage Pass-Through Certificates, Series 1999-C1 LB-UBS 2004-C2 LB-UBS Commercial Mortgage Trust 2004-C2, Commercial Mortgage Pass-Through Certificates, Series 2004-C2 LB-UBS 2004-C4 LB-UBS Commercial Mortgage Trust 2004-C4, Commercial Mortgage Pass-Through Certificates, Series 2004-C4 MAD2015-11MD MAD 2015-11MD Mortgage Trust, Commercial Mortgage Pass-Through Certificates ML 2004-MKB1 Merrill Lynch Mortgage Investors, Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-MKB1 ML 2005-MCP1 Merrill Lynch Mortgage Investors, Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-MCP1 MLC 1998-C02 Merrill Lynch Mortgage Investors, Inc., Commercial Mortgage Pass-Through Certificates, Series 1998-C2 MLC 1998-CTA Merrill Lynch Mortgage Investors, Inc., Commercial Mortgage Pass-Through Certificates, Series 1998-C1-CTL ML-CFC 2006-3 ML-CFC Commercial Mortgage Trust 2006-3, Commercial Mortgage Pass-Through Certificates, Series 2006-3 ML-CFC 2007-5 ML-CFC Commercial Mortgage Trust 2007-5, Commercial Mortgage Pass-Through Certificates, Series 2007-5 ML-CFC 2007-9 ML-CFC Commercial Mortgage Trust 2007-9, Commercial Mortgage Pass-Through Certificates, Series 2007-9 MLMT 2005-LC1 Merrill Lynch Mortgage Investors, Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-LC1 MLMT 2007-C1 Merrill Lynch Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1 MORGAN 2006-TOP21 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-TOP21 MS 2006-TOP23 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-TOP23 MS 2007-TOP25 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-TOP25 MS 2007-TOP27 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-TOP27 MSBAM 12-C6 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6, Commercial Mortgage Pass-Through Certificates, Series 2012-C6 MSBAM 13-C8 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8, Commercial Mortgage Pass-Through Certificates, Series 2013-C8 MSBAM 13-C9 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9, Commercial Mortgage Pass-Through Certificates, Series 2013-C9 MSBAM14-C19 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19, Commercial Mortgage Pass-Through Certificates, Series 2014-C19 MSBAM15-C23 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23, Commercial Mortgage Pass-Through Certificates, Series 2015-C23 MSBAM 2013-C10 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10, Commercial Mortgage Pass-Through Certificates, Series 2013-C10 MSBAM2013-C11 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11, Commercial Mortgage Pass-Through Certificates, Series 2013-C11 MSBAM2013-C12 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12, Commercial Mortgage Pass-Through Certificates, Series 2013-C12 MSBAM2013-C13 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13, Commercial Mortgage Pass-Through Certificates, Series 2013-C13 MSBAM2014-C14 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14, Commercial Mortgage Pass-Through Certificates, Series 2014-C14 MSBAM2014-C15 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15, Commercial Mortgage Pass-Through Certificates, Series 2014-C15 MSBAM2015-C20 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20, Commercial Mortgage Pass-Through Certificates, Series 2015-C20 MSBAM2015-C21 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C21, Commercial Mortgage Pass-Through Certificates, Series 2015-C21 MSBAM2015-C22 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22, Commercial Mortgage Pass-Through Certificates, Series 2015-C22 MSBAM2015-C24 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24, Commercial Mortgage Pass-Through Certificates, Series 2015-C24 MSBAM2015-C26 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26, Commercial Mortgage Pass-Through Certificates, Series 2015-C26 MSBAM2015-C27 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27, Commercial Mortgage Pass-Through Certificates, Series 2015-C27 MSBAM2016-C28 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 Commercial Mortgage Pass-Through Certificates Series 2016-C28 MSBAM2016-C29 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29, Commercial Mortgage Pass-Through Certificates Series 2016-C29 MSBAM2016-C30 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C30 Commercial Mortgage Pass-Through Certificates, Series 2016-C30 MSBAM2016-C31 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C31, Commercial Mortgage Pass-Through Certificates, Series 2016-C31 MSBAM2016-C32 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C32 Commercial Mortgage Pass-Through Certificates, Series 2016-C32 MSC 2001-PPM Morgan Stanley Dean Witter Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-PPM MSC 2001-TOP3 Morgan Stanley Dean Witter Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-TOP3 MSC 2001-TOP5 Morgan Stanley Dean Witter Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2001-TOP5 MSC 2003-IQ4 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-IQ4 MSC 2003-IQ6 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-IQ6 MSC 2003-TOP11 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-TOP11 MSC 2003-TOP9 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-TOP9 MSC 2004-HQ4 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-HQ4 MSC 2004-IQ8 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-IQ8 MSC 2004-TOP13 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-TOP13 MSC 2004-TOP15 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-TOP15 MSC 2005-HQ5 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-HQ5 MSC 2005-HQ6 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-HQ6 MSC 2005-IQ10 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-IQ10 MSC 2005-TOP 17 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2005 -TOP17 MSC 2005-TOP 19 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-TOP19 MSC 2006-HQ10 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-HQ10 MSC 2006-IQ12 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-IQ12 MSC 2007-HQ11 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-HQ11 MSC 2007-HQ13 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-HQ13 MSC2015-MS1 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-MS1 MSC2016-BNK2 MORGAN STANLEY CAPITAL I TRUST 2016-BNK2 Commercial Mortgage Pass Through Certificates, Series 2016-BNK2 MSCC 11-C3 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2011-C3 MSCC 12-C4 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2012-C4 MSCFG2015-ALDR MSCCG Trust 2015-ALDR Commercial Mortgage Pass-Through Certificates, Series 2015-ALDR MSCI 2007-HQ12 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-HQ12 MSCI 2007-IQ15 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-IQ15 MSCI 2007-IQ16 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-IQ16 MSCI 2008-TOP29 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2008-TOP29 MSCI2015-UBS8 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-UBS8 MSCI2016-PSQ Morgan Stanley Capital I Trust 2016-PSQ Commercial Mortgage Pass-Through Certificates, Series 2016-PSQ MSCI2016-UBS11 Morgan Stanley Capital I Trust 2016-UBS11, Commercial Mortgage Pass-Through Certificates Series 2016-UBS11 MSCI2016-UBS12 Morgan Stanley Capital I Trust 2016-UBS12, Commercial Mortgage Pass-Through Certificates Series 2016-UBS12 MSCI2016-UBS9 Morgan Stanley Capital I Trust 2016-UBS9 Commercial Mortgage Pass-Through Certificates, Series 2016-UBS9 MSMC 1998-WF2 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 1998-WF2 MSMC 1999-FN1 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 1999-FN1 MSMC 1999-WF1 Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 1999-WF1 PNC 2001-C1 PNC Mortgage Acceptance Corp., Commercial Mortgage Pass-Through Certificates, Series 2001-C1 PSSFC 2003-PWR1 Prudential Securities Secured Financing Corp., Commercial Mortgage Pass-Through Certificates, Series 2003-PWR1 RBSCF2013-GSP RBS Commercial Funding Inc. 2013-GSP Trust, Commercial Mortgage Pass-Through Certificates, Series 2013-GSP SALOMON 00-C3 Salomon Brothers Mortgage Securities VII, Inc., Commercial Mortgage Pass-Through Certificates, Series 2000-C3 SASCO TIAA 2007-C4 TIAA Seasoned Commercial Mortgage Trust 2007-C4, Commercial Mortgage Pass-Through Certificates, Series 2007-C4 SBMSVII 2000-C1 Salomon Brothers Mortgage Securities VII, Inc., Commercial Mortgage Pass-Through Certificates, Series 2000-C1 SBMSVII 2000-C2 Salomon Brothers Mortgage Securities VII, Inc., Commercial Mortgage Pass-Through Certificates, Series 2000-C2 SGCMS2016-C5 SG Commercial Mortgage Securities LLC Commercial Mortgage Pass-Through Certificates, Series 2016-C5 VNDO TRUST 2016-350P VNDO Trust 2016-350P Commercial Mortgage Pass Through Certificates, Series 2016 350P WACHOVIA 2006-C23 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-C23 WACHOVIA 2006-C25 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-C25 WACHOVIA 2006-C26 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-C26 WACHOVIA 2006-C27 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-C27 WACHOVIA 2006-C28 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-C28 WACHOVIA 2006-C29 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-C29 WACHOVIA 2007-30 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-30 WACHOVIA 2007-C31 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-C31 WACHOVIA 2007-C32 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-C32 WACHOVIA 2007-C33 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-C33 WACHOVIA 2007-C34 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-C34 WACM 2003-C3 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-C3 WACM 2003-C5 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-C5 WACM 2003-C6 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2003-C6 WACM 2004-C10 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-C10 WACM 2004-C11 Wachovia Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-C11 WACM 2004-C15 Wachovia Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2004-C15 WACM 2005-C16 Wachovia Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-C16 WACM 2005-C17 Wachovia Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-C17 WACM 2005-C19 Wachovia Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-C19 WACM 2005-C21 Wachovia Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-C21 WACM 2005-C22 Wachovia Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-C22 WFCM 12-LC5 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2012-LC5 WFCM2014-LC16 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-LC16 WFCM2014-LC18 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-LC18 WFCM2015-C26 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-C26 WFCM2015-C27 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-C27 WFCM2015-C28 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-C28 WFCM2015-C29 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-C29 WFCM2015-C30 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-C30 WFCM2015-C31 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-C31 WFCM2015-LC20 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-LC20 WFCM2015-LC22 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-LC22 WFCM2015-NXS1 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-NXS1 WFCM2015-NXS2 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-NXS2 WFCM2015-NXS3 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-NXS3 WFCM2015-NXS4 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-NXS4 WFCM2015-P2 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-P2 WFCM 2015-SG1 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-SG1 WFCM2016-BNK1 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates Series 2016-BNK1 WFCM2016-C32 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2016-C32 WFCM2016-C33 Well Fargo Commercial Mortgage Trust 2016-C33, Commercial Mortgage Pass- Through Certificates, Series 2016-C33 WFCM2016-C34 Wells Fargo Commercial Mortgage Trust 2016-C34, Commercial Mortgage Pass-Through Certificates, Series 2016-C34 WFCM2016-C35 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass Through Certificates Series 2016-C35 WFCM2016-C36 Wells Fargo Commerical Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C36 WFCM2016-C37 Wells Fargo Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C37 WFCM2016-LC24 Wells Fargo Commercial Mortgage Securities, Inc. Commercial Mortgage Pass-Through Certificates Series 2016-LC24 WFCM2016-LC25 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates Series 2016-LC25 WFCM2016-NXS5 Wells Fargo Commercial Mortgage Securities, INC., Commercial Mortgage Pass-Through Certificates, Series 2016-NXS5 WFCM2016-NXS6 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2016-NXS6 WFCMT 2013-LC12 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-LC12 WFRBS 11-C5 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2011-C5 WFRBS 12-C10 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2012-C10 WFRBS 12-C6 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2012-C6 WFRBS 12-C7 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2012-C7 WFRBS 12-C8 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2012-C8 WFRBS 12-C9 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2012-C9 WFRBS 13-C11 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-C11 WFRBS 13-C12 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-C12 WFRBS 13-C13 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-C13 WFRBS 13-C14 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-C14 WFRBS2013-C15 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-C15 WFRBS2013-C16 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-C16 WFRBS2013-C17 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-C17 WFRBS2013-C18 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-C18 WFRBS2013-UBS1 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2013-UBS1 WFRBS2014-C19 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-C19 WFRBS2014-C20 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-C20 WFRBS2014-C21 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-C21 WFRBS2014-C22 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-C22 WFRBS2014-C23 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-C23 WFRBS2014-C24 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-C24 WFRBS2014-C25 RBS Commercial Funding Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-C25 WFRBS2014-LC14 Wells Fargo Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series 2014-LC14
